               Case
               Case1:20-cv-05526-NRB
                    1:20-cv-05526-NRB Document
                                      Document10
                                               9 Filed
                                                 Filed08/28/20
                                                       08/28/20 Page
                                                                Page11of
                                                                      of11


                         L AND MAN C O RS I B ALLAINE & F ORD P.C.
                                        A NEW YORK PROFESSIONAL CORPORATION

                                                ATTORNEYS AT LAW
                                                                                        One Gateway Center
SOPHIA REE                                        120 BROADWAY                          4th Floor
MEMBER                                              13TH FLOOR                          Newark, NJ 07102
                                                                                        Tel: (973) 623-2700
TEL: (212) 393-7923                         NEW YORK, NEW YORK 10271
EMAIL: sree@lcbf.com                            TELEPHONE (212) 238-4800                One Penn Center
                                                FACSIMILE (212) 238-4848                1617 JFK Boulevard, Suite 955
                                                                                        Philadelphia, PA 19103
                                                    www.lcbf.com                        Tel: (215) 561-8540




                                                August 28, 2020


    VIA ECF

    Hon. Naomi Reice Buchwald                         Application granted. The initial pretrial
    United States District Court                      conference is adjourned until September 21,
    Southern District of New York                     2020 at 12:00 pm.
    500 Pearl Street
    New York, NY 10007

             Re:        Leona Kyle v. Amtrak, et al.
                        Case No.: 20 Civ. 5526 (NRB)
                                                                              Dated: August 28, 2020
    Dear Judge Buchwald:

            This office represents defendants National Railroad Passenger Corporation d/b/a/ Amtrak,
    Long Island Railroad d/b/a MTA Long Island Railroad, and New Jersey Transit (“Defendants”) in
    the above referenced matter. Defendants respectfully request that the initial pretrial conference
    currently scheduled for September 2, 2020, be adjourned and/or rescheduled as Defendants’
    counsel has a conflict.

             Plaintiff consents to the requested adjournment. As such, all parties are available for the
    initial pretrial conference on September 15 or September 21, 12:00 p.m., or another date that may
    be convenient for the Court. The requested adjournment will not affect any other scheduled
    discovery deadlines.

             Thank you for your courtesy and consideration in this matter.

                                                             Respectfully,

                                                                   /s/

                                                             Sophia Ree


    cc:      Frederick K. Brewington, Esq. (via e-mail)


    4840-2316-7945v.1
